



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Beaudin, 2012 ONCA 615

DATE: 20120917

DOCKET: C55328

Doherty, Hoy and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roger Beaudin

Appellant

James Harbic, for the appellant

Riun Shandler, for the respondent

Heard:  September 17, 2012

On appeal from the sentence imposed on March 14, 2012 by
    Justice C. Kehoe of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes that the appellant should have received credit for
    his pre-trial custody (134 days).  We are also satisfied that the sentence was
    manifestly excessive.  Any assault on a police officer is serious.  The
Criminal
    Code
requires that the court emphasize denunciation.  The appellant has a
    long and serious record.  However, taking into account those negative facts,
    but also the nature of the assault and the other cases which have considered
    sentences for that type of assault (spitting into the officers face), we think
    18 months is too long.  A sentence of 12 months would, in our view, meet the
    needs of deterrence and denunciation without going well beyond the sentences
    imposed for similar offences.

[2]

The sentence is reduced to 365 days with credit for 134 days,
    resulting in a sentence of 231 days.


